Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 6, the prior art of record, specifically the prior art Yamada (US-20120221943-A1) teaches a way of display images on the electronic book by adjusting the rotating and flipping of the images. The prior art Liang et al. (US 7,342,569 82) teaches collection of images into different groups while providing the user who using the electronic book. Additional prior art Ohki (US-20140375762-A1) teaches adjusting the images by providing different functions including rotating in different axis before displaying on the screen. 	Additional prior art Fukuyasu et al. (US-20190268612-A1) teaches adjusting the images by providing different texture based on image position and resolution. However, none of the prior art cited alone or in combination provides motivation to teach first image being displayed showing first texture included in the first image, each second image being displayed showing second texture included in the second image. Therefore, applicant's argument is persuasive.
Regarding independent Claims 3, the prior art of record, specifically the prior art Yamada (US-20120221943-A1) teaches a way of display images on the electronic book by adjusting the rotating and flipping of the images. Additional prior art Ohki (US-20140375762-A1) teaches adjusting the images by providing different functions 
Regarding dependent Claims 2, 4, 5 they are allowable due to their dependency to the independent Claims 1, 3 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619